 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:21-CR-0007-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   JOSE GUADALUPE LOPEZ-ZAMORA,                       DATE: April 29, 2021
     LEONARDO FLORES BELTRAN,                           TIME: 10:00 a.m.
15   JASON LAMAR LEE,                                   COURT: Hon. Morrison C. England, Jr.
     BAUDELIO VIZCARRA, JR.,
16   JOAQUIN ALBERTO SOTELO VALDEZ,
     RUDI JEAN CARLOS FLORES,
17   ERIKA GABRIELA ZAMORA ROJO,
     ALEJANDRO TELLO,
18   JAVIER HERNANDEZ,
     MATEO ELIAS GUERRERO-GONZALES,
19   and
     JOSE LUIS AGUILAR SAUCEDO,
20
                                 Defendants.
21

22

23                                              STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and the above-captioned

25 defendants, by and through their respective counsel of record, hereby stipulate as follows:

26          1.     By previous order, this matter was set for status on April 22, 2021.

27

28

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          2.     On April 15, 2021, the Court continued the status conference to April 29, 2021, on the

 2 Court’s own motion. ECF No. 141. The Court’s minute order states that: “The parties are encouraged

 3 to file a Notice of Exclusion of Time if amendable and applicable.” Id.

 4          3.     By this stipulation, defendants now move to continue the status conference until August

 5 26, 2021, and to exclude time between April 22, 2021, and August 26, 2021, under Local Codes T2 and

 6 T4.

 7          4.     The parties agree and stipulate, and request that the Court find the following:

 8                 a)       The grand jury returned an indictment in this case on January 28, 2021. Fourteen

 9          defendants are named in the publicly filed indictment. The names of two additional defendants

10          who have not yet been arrested are redacted from the publicly filed indictment.

11                 b)       On February 24, 2021, defendant Mateo Guerrero-Gonzales made his initial

12          appearance in the case and was arraigned on the Indictment. ECF No. 111.

13                 c)       On March 5, 2021, defendant Javier Hernandez made his initial appearance in the

14          case and was arraigned on the Indictment. ECF No. 123.

15                 d)       On April 13, 2021, defendant Baudelio Vizcarra, Jr. made his initial appearance in

16          the case and was arraigned on the Indictment. ECF No. 137. Defense counsel Tamara Soloman

17          was appointed to represent defendant Vizcarra.1 Since then, Ms. Soloman has informed the

18          government that the defendant has retained private counsel who will be filing a substitution of

19          counsel soon.

20                 e)       The government has represented that the discovery associated with this case to

21          date includes approximately 7,401 pages of materials, including investigative reports,

22          photographs, search warrant materials, and other documents, as well as voluminous audio and

23          video recordings and approximately 978 recorded phone calls intercepted pursuant to the Title III

24          wiretap in this case. All of this discovery has been either produced directly to counsel and/or

25          made available for inspection and copying.2

26          1
             On April 22, 2021, new retained counsel for defendant Vizcarra filed a notice of substitution of
   counsel  to replace Ms. Soloman as counsel. ECF No. 147. The substitution is pending approval by the
27 Court.
           2
28           The discovery will be produced to new counsel for defendant Vizcarra once the substitution of
   counsel has been approved.
     STIPULATION REGARDING EXCLUDABLE TIME             2
30   PERIODS UNDER SPEEDY TRIAL ACT
 1                  f)        Counsel for defendants need additional time to review the voluminous discovery

 2          in this case, to conduct independent factual investigation, to research trial and sentencing issues,

 3          to consult with their clients, and to otherwise prepare for trial.

 4                  g)        Counsel for defendants believe that failure to grant the above-requested

 5          continuance would deny them the reasonable time necessary for effective preparation, taking into

 6          account the exercise of due diligence.

 7                  h)        The government does not object to the continuance.

 8                  i)        In addition, this case is “complex” within the meaning of 18 U.S.C.

 9          § 3161(h)(7)(A), B(ii) [Local Code T2], as this Court previously found in its February 10, 2021

10          Order (ECF No. 103) and subsequent orders.

11                  j)        Based on the above-stated findings, the ends of justice served by continuing the

12          case as requested outweigh the interest of the public and the defendant in a trial within the

13          original date prescribed by the Speedy Trial Act.

14                  k)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15          et seq., within which trial must commence, the time period of April 22, 2021 to August 26, 2021,

16          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

17          and 18 U.S.C.§ 3161(h)(7)(A), B(ii) [Local Code T2] because it results from a continuance

18          granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

19          justice served by taking such action outweigh the best interest of the public and the defendant in

20          a speedy trial.

21          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

22 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

23 must commence.

24          IT IS SO STIPULATED.

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
     Dated: April 22, 2021                       PHILLIP A. TALBERT
 1                                               Acting United States Attorney
 2
                                                 /s/ DAVID W. SPENCER
 3                                               DAVID W. SPENCER
                                                 Assistant United States Attorney
 4

 5   Dated: April 22, 2021                       /s/ Todd D. Leras
                                                 Todd D. Leras
 6                                               Counsel for Defendant
                                                 JOSE GUADALUPE LOPEZ-
 7                                               ZAMORA
 8   Dated: April 22, 2021                       /s/ Christopher R. Cosca
                                                 Christopher R. Cosca
 9                                               Counsel for Defendant
                                                 LEONARDO FLORES BELTRAN
10

11   Dated: April 22, 2021                       /s/ Olaf W. Hedberg
                                                 Olaf W. Hedberg
12                                               Counsel for Defendant
                                                 JASON LAMAR LEE
13

14   Dated: April 22, 2021                       /s/ Tamara Soloman
                                                 Tamara Soloman
15                                               Counsel for Defendant
                                                 BAUDELIO VIZCARRA, JR.
16

17   Dated: April 22, 2021                       /s/ Michael D. Long
                                                 Michael D. Long
18                                               Counsel for Defendant
                                                 JOAQUIN ALBERTO SOTELO
19                                               VALDEZ
20
     Dated: April 22, 2021                       /s/ Tasha P. Chalfant
21                                               Tasha P. Chalfant
                                                 Counsel for Defendant
22                                               RUDI JEAN CARLOS FLORES
23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME   4
30   PERIODS UNDER SPEEDY TRIAL ACT
     Dated: April 22, 2021                         /s/ Martin Tejeda
 1                                                 Martin Tejeda
                                                   Counsel for Defendant
 2                                                 ERIKA GABRIELA ZAMORA ROJO
 3
     Dated: April 22, 2021                         /s/ Michael Jared Favero
 4                                                 Michael Jared Favero
                                                   Counsel for Defendant
 5                                                 ALEJANDRO TELLO
 6
     Dated: April 22, 2021                         /s/ Kelly Babineau
 7                                                 Kelly Babineau
                                                   Counsel for Defendant
 8                                                 JAVIER HERNANDEZ
 9
     Dated: April 22, 2021                         /s/ Eduardo Garnica
10                                                 Eduardo Garnica
                                                   Counsel for Defendant
11                                                 MATEO ELIAS GUERRERO-
                                                   GONZALES
12
     Dated: April 22, 2021                         /s/ Dina L. Santos
13                                                 Dina L. Santos
                                                   Counsel for Defendant
14                                                 JOSE LUIS AGUILAR SAUCEDO
15

16
                                             ORDER
17
          IT IS SO ORDERED.
18

19    DATED: April 27, 2021
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME     5
30   PERIODS UNDER SPEEDY TRIAL ACT
